                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION
UNITED STATES OF AMERICA,

v.                                        CASE NO. 8:14-CR-512-T-17TGW

DAVID BROCK LOVELACE.


_____________________________/




                                         ORDER

       This cause is before the Court on:

       Dkt. 168      Report and Recommendation

       A Report and Recommendation was entered on Defendant David
Brock Lovelace’s pending Motion to Suppress and Motion to Dismiss on
May 31, 2019. Ordinarily, there is a fourteen-day period of time to file
any objection to a report and recommendation. However, in light of the
fact that this case is scheduled for trial on Monday, June 10, 2019,
the Court requires that any objections to the Report and Recommendation
must be filed by 3:00 p.m. on Friday, June 7, 2019. Accordingly, it is


       ORDERED that any objection to the Report and Recommendation
(Dkt. 168) shall be filed by 3:00 p.m. on Friday, June 7, 2019.
Case No. 8:14-CR-512-T-17TGW




      DONE and ORDERED in Chambers in Tampa, Florida on this 3rd day of
June, 2019.




Copies to:

All parties and counsel of record

Pro Se Defendant:

David Brock Lovelace
60735-018
Pinellas County Jail
14440 49th St. North
Clearwater, FL 33762




                                      2
